Gonzalez, P.J.,
dissents in a memorandum as follows: I would affirm the judgment on the ground that the denial of petitioner’s 2007 application for a major capital improvement (MCI) rent increase was not arbitrary and capricious and was rationally based on the record (see Matter of Arif v New York City Taxi & Limousine Commn., 3 AD3d 345, 346 [2004]). The agency denied *650the application because it was made prior to the expiration of the 25-year useful life of a prior elevator upgrade that was performed in 1991 (see 9 NYCRR 2522.4 [a] [2] [i] [d] [9]).
In its administrative appeal, petitioner contended that it did not seek a waiver of the useful-life requirement because it was unaware of its predecessor’s MCI application for elevator work until the currént application was denied. It also argued that the 25-year useful-life requirement for the prior MCI should not apply because the present application contemplates work different from that which was approved in 1993. Both claims were rejected by the agency, whose expertise in interpreting its statutes and regulations is entitled to deference unless shown to be irrational or unreasonable (Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206, 213 [1989]). Mindful of our limited standard of review, I would affirm the judgment appealed. [Prior Case History: 2009 NY Slip Op 31759(U).]